Per Curiam.
The facts adduced upon the trial before the magistrate clearly established that the defendant operated the car in a reckless and negligent manner and at a fast rate of speed so as to endanger the life of the firemen and the fire apparatus herein and in fact did occasion damage to the fire apparatus and injury to the firemen.
*568The fact that the complaint herein cites subdivision 2 of section 17 of chapter 24 of the New York Code of Ordinances, instead of citing subdivision 1 of said section, is not fatal in this case inasmuch as the complaint sets forth specifically and clearly the facts constituting the violation and the defendant was fully apprised of the charge against him.
This case is, therefore, clearly distinguishable from People v. Zambounis (251 N. Y. 94) and People v. Daus (135 Misc. 41).
Judgment affirmed.
All concur; present, Kernochan, P. J., Fetherston and Salomon, JJ.